Plaintiff, a passenger on the defendant's railroad, checked a trunk as baggage on an interstate journey. The trunk was lost or stolen. The defendant maintains that it is relieved of liability because the trunk should have been transported not as baggage, but as freight.
Tariff schedules filed by the defendant pursuant to the statute define baggage for the purposes of the tariff as either "personal" or "sample." "Personal baggage consists of wearing apparel, toilet articles and similar effects in actual use and necessary and appropriate for the wear, use, comfort and convenience of the passenger for the purpose of the journey, and not intended for other persons, nor for sale." "Sample baggage consists of baggage for the commercial as distinguished from the personal use of the passenger and is restricted to catalogues, models, and samples of goods, wares or merchandise, in trunks or other suitable containers, tendered by the passenger for checking as baggage to be transported on a passenger train or boat, for use by him in making sales or other disposition of the goods, wares or merchandise represented thereby."
Plaintiff, when he checked his trunk, was asked by the baggagemaster as to its contents. His answer was that *Page 357 
it contained linens and laces. He was asked what he was going to do with the merchandise. His answer was that he "was selling it on the road." No other information as to the nature of the sales was either given or requested. The merchandise was stated to have a value of $2,500, and a charge for excess value in that amount was paid. Upon payment being made, the trunk was accepted by the defendant for transportation as baggage, and the usual baggage check was handed to the passenger.
"Personal" baggage by concession the trunk was not. There was no purpose on the plaintiff's part to use the contents for himself. "Sample" baggage it was not, for the merchandise was not representative of other merchandise to be sold, but was itself a stock in trade. The queries by the baggagemaster left the fact in that regard uncertain, but the character of the expected sales was brought out upon the trial. We are to say whether transportation was at the risk of the passenger by reason of the error.
The answer is supplied us by a rule of the defendant's tariff filed with the Interstate Commerce Commission in accordance with the statute.
By rule 19 of the defendant's tariff: "When passengers fail to disclose nature of articles offered for checking and it developsen route or at destination that the transportation of such articles as baggage is not authorized herein, collection will be based on double the excess baggage rate for gross weight, minimum charge sixty (60) cents."
The meaning of that rule is this, that where articles not properly baggage are received or transported as such through excusable mistake and not with fraudulent design to circumvent the law, the passenger shall pay for his error double the normal rate, and the contract, penalized, shall stand.
The rule, in thus providing, makes allowance for the venial and expected blunders of ignorance and innocence. Lawyers can draw a line of division between freight on *Page 358 
the one hand and baggage on the other, though not even lawyers can draw it always with facility and precision. The layman untrained in such distinctions must be forgiven his bewilderment. If the baggage to be carried is classified as "personal," he must separate the articles requisite for use upon the journey from those requisite for use when the journey is at an end (Dexter
v. Syracuse, etc., R.R. Co., 42 N.Y. 326; Humphreys v.Perry, 148 U.S. 627). If the baggage is classified as "sample," he must separate the things that he is carrying for purposes of sale from things carried for sale as representative of a larger stock. There is opportunity in such discriminations for honest misconception. The law has said through this rule what the consequences shall be. The bailment is preserved, but the money penalty is paid.
There is a point up to which this conclusion is accepted without dissent. In the view of the minority of the court, the plaintiff might recover if he had been silent as to the contents of the trunk when he checked it at the station. The argument is that by speaking he took himself without the rule, since the nature of the articles was thus disclosed at the beginning. One may question a construction of the tariff that lays a premium upon reticence. No doubt, in the vast majority of cases, a baggagemaster, if informed at the beginning as to the articles to be carried, will know whether they are baggage, and will reject them unless they are. This does not mean, however, that if he makes a mistake, the consequence is to be worse for a passenger acting in good faith than if disclosure has been delayed till the trunk is on its way. Indeed, the penalty in fairness should be not more rigorous but less, if distinction there is to be between the one case and the other. A passenger so misled has the added excuse of reliance on an assurance of regularity by one whose experience and knowledge may be presumed to be superior. There is no reason to believe that the rule ignores and reverses these distinctions of degree. The decisive point of time *Page 359 
is not when information is imparted. It is the time of understanding. We are to look to the moment when there was recognition or appreciation of the fact that the goods were not baggage, though the belief that they were may have been due to misconception of the law. Then and only then "it develops * * * that the transportation of such articles as baggage is not authorized herein" (Rule 19). The test is knowledge of the classification appropriate to the thing delivered, not knowledge merely of the facts from which classification would be possible for experience and wisdom.
The bailment would thus stand, subject to the burden of the penalty, though the nature of the articles had been disclosed to the baggageman at the beginning of the transit. If the contrary be assumed, however, disclosure to vitiate the bailment must be distinct and unequivocal, unless indeed there has been fraud, which in the case now before us is not suggested by the record. The facts must have been so stated that there was no room for misconstruction as to the legal inferences that flow from them. All that appears here is the plaintiff's statement to the baggagemaster that the merchandise which he was checking as baggage was to be sold upon the road. This without more left its quality indeterminate. The tariff is explicit that samples may be sold by the passenger and retain their quality as baggage if they are sold as representative of other goods, as samples of a stock (cf. Jewelers' Prot. Union v. P.R.R. Co., 36 I.C.C. 71). The baggagemaster did not ask, and was not told, whether the sale of these goods was for one purpose or another. Perhaps he did not know that the distinction made a difference. Perhaps, if he did, he took it for granted that the sale was to be consistent with the representation by the passenger, a representation implied if not express (Humphreys v. Perry, supra, at p. 640), that the trunk was "sample" merchandise. His fault in reality was in failing to press the inquiry and ascertain whether the putative samples *Page 360 
were such in very truth or were themselves a stock in trade. We cannot say as matter of law that from the facts as they were disclosed to him, he should have known then and there that the things to be carried were not baggage but something else.
In these circumstances, N.Y. Central R.R. Co. v. Goldberg
(250 U.S. 85) gives the applicable rule. Goldberg shipped a case of furs, marking them as such. His representative signed a bill of lading describing them as drygoods, for which there was a lower rate of carriage. "The misdescription was the driver's mistake, not made with any intent to fraudulently misrepresent the nature of the merchandise shipped" (p. 86). The court refused to uphold the contention of the railroad company that the effect of the misdescription was to relieve it of liability altogether. In making this decision, there was reliance upon a condition in the bill of lading filed in accordance with the statute. "If upon inspection it is ascertained that the articles shipped are not those described in this bill of lading, the freight charges must be paid upon the articles actually shipped." The effect of this condition was held to be that a misdescription of the goods, "not attributable to fraud," laid the burden on the shipper or the consignee to pay the added charge, but threw the burden on the carrier in the event of failure to deliver (cf. Merchants'Cotton Press, etc., Co. v. Ins. Co. of No. Am., 151 U.S. 368).
There is nothing to the contrary in Humphreys v. Perry,supra, a case arising in 1885, before the regulatory acts of Congress, and involving only a question of liability at common law. The question to be determined here is the meaning and effect of the schedules and rules of a statutory tariff. We are to say whether they evidence a purpose that upon payment of a penalty there shall be confirmation of the bailment unless made by the bailor with fraudulent intent. Schedules and tariffs have rendered obsolete to some extent the perils *Page 361 
to which carriers were subject in former days through confusion between freight and baggage. Jewelry unnecessary for the journey might once have imposed a crushing liability if the carrier receiving it without knowledge of its character had been held to a duty to carry it in safety. Now there are standing provisions in the schedules of the tariffs whereby liability is limited to a sum that is moderate, or even nominal, in default of statement of the value. The evil to be avoided in these days is not so much prejudice to the carrier as prejudice to shippers if facilities of transportation withheld from the many are granted to a few. This evil is avoided by the imposition of a higher rate when the delivery as baggage is the result of honest error, and the annulment of the contract when the purpose accompanying delivery is furtive or illicit. If there is need of other sanction, amendment of the tariff is competent to set the mischief right.
The judgment should be affirmed with costs.